DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/01/2021 has been entered. Applicant amended claims 1, 4, and 12-14, canceled claims 2 and 15, and added new claims 16-22. Claims 1, 3-14, and 16-22 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/10/2020.
Support for the new added claims can be found in ¶ ¶ [0023], [0036], [0051], and [0085], and Figs. 1, 2, and 8 of the instant pending application.
Response to Arguments
Applicant’s arguments, see page, filed 02/01/2021, with respect to 112(f) interpretation, have been fully considered and are persuasive.  The interpretation under 112(f) of claims 1 and 7 has been withdrawn. 
Applicant’s arguments, see pages 12-14 of the applicant's remarks, filed 02/01/2021, with respect to claim 1 as amended to add the limitation of canceled claim 2, have been fully considered and are persuasive.  The rejection under 35 USC 103 of claim 1 as amended has been withdrawn. 
Regarding claim 1 as amended, applicant argues that the control section adjusts the imaging conditions of the imaging section based on the image when the image including the adjusting imaging conditions for a second stage operation when an image including a work-piece is found in a first stage operation. Moreover, Nakajima et al. only shows transmissive illumination light source 1 that illuminates from the bottom. Nakajima et al. provides no motivation to adjust the imaging conditions, because Nakajima et al. only shows taking a picture of a shadow and does not refer to any illumination from the top. Further, Nakajima et al. teaches away from adjusting the image conditions, since ¶ [0031] shows the previous steps must be repeated in the same manner.
Examiner agrees with the applicant’s argument. 
Allowable Subject Matter
Claims 1, 3-14, and 16-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Nakajima et al. (U.S. Patent Application Publication No. 2017/0069110) in view of Ariga et al. (U.S. Patent Application Publication No. 2013/0215263) teaches: a stage on which a workpiece is placed;
an imaging section that generates an image in an imaging field-of-view on the stage;
a driving section that switches the imaging field-of-view on the stage by moving the stage relative to the imaging section in an XY direction;
a determination section that determines whether or not the workpiece is included in the image generated by the imaging section;
a control section that controls the imaging section, the driving section, and the determination section, 
in which, when it is determined by the determination section that the workpiece is not included in the image, 
the control section performs a first stage operation to repeat a workpiece searching process in which the imaging section generates an image in each imaging field-of-view while moving the stage by controlling the driving section in accordance with a predetermined sequence, 
and the determination section determines whether or not the workpiece is included in each image, in which, 
when it is determined by the determination section that the workpiece is included in the image, the control section performs a second stage operation to move the stage by the driving section so that the imaging section generates images in one or more imaging field-of- views located in a direction in which the workpiece extends, among a plurality of imaging field-of-views located around the imaging field-of-view on the stage, in which the image has been obtained, 
and in which, when the image including the workpiece is found in the first stage operation, the control section performs switching from the first stage operation to the second stage operation;
an image joining section that joins a plurality of images generated in the second stage operation to generate a joined image including the whole workpiece;
a display section that displays the joined image as applied in the Non-Final office mailed on 11/10/2020.
Nakajima further teaches: wherein, when the image including the workpiece is found in the first stage operation, the control section.
However, Nakajima either alone or in combination with Ariga and Fuse et al. (U.S. Patent Application Publication No. 2016/0300376) fails to disclose, teach, or suggest the adjusting the imaging conditions of the imaging section based on the image when the image including the work-piece is found in the first stage operation, and further using the adjusted conditions in the second stage.
Regarding claim 12, the limitations of the method are similar to those of claim 1; therefore allowed for the same reason as applied above. 
Regarding claims 3-11, 14, and 16-22, the claims are dependent on claim 1 or 12 directly or indirectly; therefore allowed by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rizzolo et al. (PG-Pub. US 20170032311) teaches: a store profile generation system includes a mobile base and an image capture assembly mounted on the base.
Suenaga et al. (PG-Pub. US 20170032177) teaches: an image inspection device, an image inspection method and an image inspection program which are capable of easily and accurately inspecting a shape of an inspection target.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665